Citation Nr: 0814677	
Decision Date: 05/02/08    Archive Date: 05/12/08	

DOCKET NO.  04 40 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1977 to 
October 1987.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In April 2007, the Board 
denied the veteran's claim for service connection for 
disability of the cervical spine.  The veteran appealed and, 
in October 2007, the clerk of the US Court of Appeals for 
Veterans Claims (Court) approved a Joint Motion filed by VA 
General Counsel and private counsel.  For reasons provided 
below, the case must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The October 2007 Joint Motion found that the medical opinion 
provided by the VA physician who conducted the February 2004 
VA examination with record review to be unsatisfactory in 
terms of providing a clear opinion as to whether the veteran 
had a cervical spine disability at present which was 
attributable to any incident, injury or disease of active 
military service.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran's claims folder must be 
referred back to the VA physician who 
examined the veteran and reviewed the 
record in February 2004.  This physician 
(JHR) appears to have been employed on a 
fee basis in association with his 
employment at the Knox Community Hospital 
in Mount Vernon, Ohio.  If this physician 
is no longer associated with this 
hospital or is otherwise unavailable to 
perform a follow-up record review with a 
supplemental opinion, then the RO must 
refer the veteran's claims folder to a VA 
orthopedic surgeon for review and 
production of the same opinion.  

The Board finds that the current 
examination provided by this physician in 
February 2004 was certainly comprehensive 
and reflected great attention to detail 
with respect to current findings.  
However, the opinion provided at the end 
of this examination report failed to 
provide an adequate opinion for proper 
adjudication of the veteran's pending 
claim with VA.  The Board can find no 
reason why physical reexamination of the 
veteran would be necessary with respect 
to the opinion required, but if it is the 
doctor's opinion that it would be 
necessary or useful to conduct further 
examination of the veteran, then the 
physician must take whatever action is 
necessary to have the veteran notified 
and appear for such follow-on physical 
examination.  

Whether or not such reexamination is 
accomplished, the essential basis for 
referral of the veteran's claims folder 
for review is the production of a 
competent, reasoned clinical opinion as 
to whether it is more, less, or equally 
likely that any current cervical spine 
disability identified is causally 
attributable to any incident, injury or 
disease of active military service.  

2.  After completing the above 
development, the RO should again review 
the evidence on file with respect to the 
veteran's pending claim.  If the decision 
is not to the veteran and 
representative's satisfaction, they must 
be provided a Supplemental Statement of 
the Case which includes a discussion of 
the development requested in this remand, 
and they must be provided an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



